Citation Nr: 9909171	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active air service from December 1950 to 
December 1954 and from March 1955 to March 1971.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  


REMAND

In April 1998, the Board remanded the case to the RO so that 
the appellant could be scheduled for a hearing before a 
traveling member of the Board.  The RO scheduled the hearing; 
however, the appellant subsequently changed her request and 
asked for an RO hearing instead.  The appellant was scheduled 
to testify at a hearing at the RO in December 1998, but she 
failed to report.  In a letter received by the RO in February 
1999, the appellant related that she had received the 
notification of the hearing in January 1999.  She requested 
that the hearing be rescheduled.  Since the appellant's case 
had already been returned to the Board, her request was 
forwarded to the Board in March 1999.  

The Board finds that the appellant has shown good cause for 
failing to appear for her scheduled hearing in December 1998.  
Therefore, the hearing should be rescheduled.  See 38 C.F.R. 
§ 20.704(d) (1998).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  


The RO should schedule the appellant for 
a personal hearing at the local office at 
a mutually convenient time, then handle 
the case in accordance with established 
appellate procedures.  

The appellant need take no action until she is notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted.  The purpose of this 
REMAND is to afford the appellant due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

